EXAMINER'S COMMENT/AMENDMENT/REASONS FOR ALLOWANCE

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment dated 3/3/21, claims 3-22 are pending in the application.

In view of the amendment dated 3/3/21, all rejections set forth in the office action dated 11/24/20 are withdrawn. Upon further consideration of the amendment dated 2/16/21, Examiner initiated an interview to discuss (1) a new issue raised by the amendment dated 2/16/21, (2) newly found art, and (3) possible ways of further amending the claims in an effort to advance prosecution (cf. attached Interview summary).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Ashley Pezzner on 3/4/21.
The application (claims as amended on 3/3/21) has been amended as follows: 
In claim 7, line 3, insert “, and” after the word “carboxy”.


Reasons For Allowance
Claims 3-22 are allowed.

The following is an Examiner's Statement of Reasons for Allowance: 
	The presently cited claims are allowable over prior art to Porte et al. (US 4,696,060). Porte teaches a composition comprising polyorganosilazanes, a compound capable of complexing, such as crown ethers, and a solvent. However, Porte is silent with regard to crown ethers wherein the nitrogen in the linker (B2) in general formula (B) is bonded to hydrogen or C6-10 aryl group as in the claimed invention. Therefore, the presently claimed invention is deemed allowable over closest prior art of record as per said art neither anticipating nor rendering obvious, alone or in combination, the presently claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached 9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762